Citation Nr: 0838815	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left ulnar neuropathy, 
residuals of a shell fragment wound, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from August 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is of record.  

In July 2007, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the development requested by the Board in its July 
2007 remand, the case was reviewed by the agency of original 
jurisdiction (AOJ) and a supplemental statement of the case 
(SSOC) was issued in December 2007.  The cover letter 
informed the veteran that he had 60 days to respond, although 
no response was necessary.  In January 2008, the veteran 
responded to the December 2007 SSOC with new evidence sent 
directly to the Board, rather than to the AOJ.  In February 
2008, the AOJ sent the file (apparently without the new 
evidence) to the representative for review.  In February 
2008, the representative reviewed the file and found it ready 
to be returned to the Board.  The file was returned to the 
Board and the representative made a presentation to the Board 
in March 2008.  A cover letter shows that the new evidence 
was sent from the Board to the AOJ in April 2008.  It was 
returned to the Board and date stamped received in May 2008.  
It was subsequently consolidated with the claims file.  

It appears that the AOJ has not had an opportunity to review 
the new evidence submitted by the veteran, along with the 
rest of the record.  The representative was consulted and has 
not completely waived AOJ review.  Consequently, the claims 
folder, including the new evidence, must be returned to the 
AOJ for review.  38 C.F.R. § 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the new 
evidence submitted by the veteran, 
along with the rest of the record.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




